Citation Nr: 1116133	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-03 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1951 to August 1955.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to the benefit sought. 

In March 2011, the Veteran testified during a Travel Board hearing at the                San Antonio, Texas RO, a transcript of which is of record. In Bryant v. Shinseki,       23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.             In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2)  or identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R.                 § 3.103(c)(2) and that the Board can adjudicate the claim before it based on the current record.


FINDING OF FACT

The Veteran does not have a verified stressor that would support a clinical diagnosis of PTSD.


CONCLUSION OF LAW

The criteria are not met for service connection for PTSD. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The Court has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from May 2004 and August 2004,       the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).   
Through a PTSD questionnaire sent to the Veteran in August 2004, the RO also informed the Veteran of the additional sources of evidence that may be offered       in support of a PTSD claim where premised upon an alleged personal assault, such as evidence of behavioral changes following the incident, and changes in personnel duties, assignment, or job performance. See 38 C.F.R. § 3.304(f)(1) (2010). See also Bradford v. Nicholson, 20 Vet. App. 200, 205-06 (2006).

While there is no indication of notification concerning both the disability rating and effective date elements of a pending claim for benefits consistent with the holding in the Dingess/Hartman decision, as the underlying claim for service connection        is being denied on the merits, the absence of notice on this subject has had no prejudicial effect upon adjudicating the appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced).

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA notice letters preceded issuance of the RO rating decision on appeal, and thereby comported with the definition of timely notice. 

The RO has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining service treatment records (STRs), personnel records, and VA outpatient treatment records based on those outstanding treatment records the Veteran has identified. The Veteran has also undergone a        VA Compensation and Pension examination. See 38 C.F.R. § 3.159(c)(4) (2010). See too, McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

During the March 2011 hearing, the Veteran's designated representative requested that the Veteran be afforded a new VA psychiatric examination, contending that       the April 2005 VA exam ruled out a diagnosis of PTSD but purportedly failed to explain the rationale for so doing, particularly under the criteria of the DSM-IV.        In reviewing the April 2005 examination report, however, the Board notes that the examiner did offer a clear rationale, stating that the incidents from service described did not appear to qualify as traumatic stressors "by definition of DSM-IV"; further observed was that apart from avoidant behavior and difficulty sleeping, the other general symptoms of PTSD did not appear to be present. The Board concludes that this is a sufficiently thorough rationale for excluding a clinical diagnosis of PTSD that there is no requirement for further examination to clarify the subject of proper medical diagnosis. 

In support of his claim, the Veteran provided several personal statements. He has testified during a Travel Board hearing. There is no indication of any further available evidence or information that has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim.           See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis 

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f) (2010).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the veteran's stressor is unrelated to participation in combat, then his lay testimony, in and of itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records. See Cohen, 10 Vet. App. at 146-47. See also Moreau v. Brown,           9 Vet. App. 389, 394-95 (1996). The available sources for corroboration of a claimed stressor are not necessarily limited to service records, but may also include other sources of evidence such as lay statements from third- party individuals.     See Cohen, 10 Vet. App. at 143 (indicating that corroborating sources need not be found only in service records, contrary to what was previously set forth under the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).

Where a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. See 38 C.F.R. § 3.304(f)(3).

Apart from the above provisions, there is a recent regulatory change to the pertinent criteria. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD. See 75 Fed. Reg. 39,843 (to be codified at 38 C.F.R. § 3.304(f)). The new regulation essentially softens the requirement that there be objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

In this case, by his June 2004 response to an initial PTSD questionnaire sent by        the RO the prior month, the Veteran indicated that his stressor in furtherance of claimed service connection for PTSD was that each evening, while stationed aboard the U.S.S. BRYCE CANYON for three years he would hear the noise of the ship and other fleet ships conducting a bombardment of North Korean forces from the firing of the ships' guns. 

The RO contacted the Veteran by letter again in August 2004, stating that his alleged stressor was not specific enough to be amenable to verification. 

In September 2004, the Veteran completed and returned a PTSD questionnaire for claims secondary to a personal assault. The Veteran again identified his service aboard the U.S.S. BRYCE CANYON as the circumstances underlying his alleged stressor, but did not further elaborate on what the stressful incident was. 

Records of VA outpatient treatment show that on a psychiatric evaluation in November 2004, the impression provided was of PTSD symptoms related to military sexual trauma, and dysthymia with anxiety. In a July 2005 evaluation,              a VA counselor offered an impression of PTSD, anxiety disorder and dysthymia. 

In April 2005, the Veteran underwent a VA Compensation and Pension examination by a psychiatrist. The Veteran's documented medical history from the claims file was considered. The VA examiner in so doing, observed that VA outpatient records from 2004 included a psychiatrist's diagnosis of PTSD secondary to military sexual trauma, however, the psychiatrist did not explain what the trauma was, nor how it met the criteria from DSM-IV or how all criteria for a PTSD diagnosis were met. Upon inquiry, the Veteran identified several in-service stressors. First, he indicated that he was sexually harassed by other sailors larger than himself in the showers, where one or more of them inappropriately "touched" and "slapped" him.                The Veteran denied that he was forced into any sexual activity. He stated that the showers aboard ship were communal showers without privacy, and this incident occurred with multiple sailors present in the showers. He felt intimidated because of his small stature and because the other sailors were mostly bigger than he was.           He began to avoid taking showers when the bigger sailors were there. Second,          the Veteran stated that he felt fearful when at battle stations off the coast of Korea when aboard the destroyer U.S.S. BRYCE CANYON this vessel and other ships were firing their large guns. He stated that the sound and sight of the large guns firing was stressful. 

As to the third stressful event, the Veteran indicated that he and another sailor were getting into a dinghy off the side of their ship when the other sailor fell into the water. The Veteran reached into the water to try to rescue him but was unable to, but fortunately someone on deck finally heard the call for help and the sailor was eventually rescued. The Veteran himself did not fall into the water. Fourth,              the Veteran was the motor launch, taking the captain to shore, but they became lost in the fog. The captain had a compass and they were eventually able to get ashore without mishap. 

A mental status examination was completed. The VA examiner then provided           an assessment in regard to whether the Veteran met the DSM-IV stressor criteria, stating that at least as the claimed incidents were described to him, the stressors        did not appear to meet the criteria for a traumatic stressor by definition of DSM-IV. There was reported sexual harassment, although whether this was out of the normal range of behavior aboard ship in communal showers the examiner did not know. The examiner stated that if there were other events which the Veteran did not reveal, he had no way of knowing, and he had made every effort to give                the Veteran ample opportunity to tell him of any assault. Instead, the Veteran appeared to describe some type of "touching" and "slapping" in a communal showed where multiple people were present, and no one seemed concerned about any assault happening. Whether this went beyond the range of normal behavior in communal male showers, the examiner could not say. Meanwhile, the other claimed stressors, although certainly stressful, as much of military service was, did not appear to qualify as traumatic stressors. Regarding moreover, any specific PTSD symptoms present, the VA examiner observed that the Veteran did have intrusive memories of the harassment in the shower, and avoided talking about it, and had some difficulty sleeping at night. Other symptoms of PTSD did not appear to be present. Those symptoms that did manifest were infrequent, and severity was mild to minimal. 
The diagnosis given was anxiety disorder, not otherwise specified (NOS), with mixed anxious and depressed features; and cognitive disorder, NOS, mild.           The examiner further commented that anxiety disorder was likely responsible for the impairments noted, not PTSD. Also indicated was that the Veteran's personnel file and service treatment records were reviewed for markers as to whether there was a sexual assault during service, and no such markers were found.

In February 2008 correspondence, the Veteran recounted having been stationed out on deck with the duty of a powder case loader on a five-inch gun in the bow of the ship. He further recalled several long and dark nights on deck in general quarters where he could hear the continuous firing of the ship's guns, and the guns of nearby ships, which caused pain to his ears and which he considered frightening. 

In a December 2008 statement, the Veteran added that there were several incidents when the five-inch gun misfired, and there was always a concern in his mind that the gun turret would accidentally explode. He also provided further detail regarding the incident in which a friend accidentally fell into the ocean before being rescued, explaining that both he and the friend were wearing heavy foul weather gear at the time making it extremely difficult for the Veteran to attempt the rescue himself. After other sailors assisted with the rescue, he and his friend were taken to the ship's sick bay where they were released after medical evaluation.

In a February 2009 statement, the Veteran indicated that he could not recall the exact date of the event in which his friend had required rescue from the water,           but that it had to have happened between June 1952 and February 1953.

In response to the RO's inquiry, the National Personnel Records Center's (NPRC) June 2009 correspondence indicated that based upon the wide-ranging timeframe identified for the incident described that an NPRC search of deck logs for the   U.S.S. BRYCE CANYON to corroborate the incident described was not feasible. To permit such a records search, a time period narrowed down to a two to three month window was required. 

In March 2011 correspondence, the Veteran described an incident in which after being transferred from the U.S.S. BRYCE CANYON to a duty station in Alaska, one evening he was involved in a physical altercation with a group of marines after becoming intoxicated, and he was ultimately detained by a military policeman for having struck one of the other servicemen. The Veteran stated that he was taken to  a jail cell where he was placed in solitary confinement for an entire night.                     He indicated that he later received a nonjudicial punishment for his role in this incident.

During the March 2011 Travel Board hearing, the Veteran indicated as one of his claimed stressors that while stationed aboard the U.S.S. BRYCE CANYON one evening while he was sleeping in his bunk he was awakened to another serviceman touching him inappropriately, following which the Veteran kicked and hit the individual and pushed him away. The Veteran stated that he knew who this individual was, and remained awake the entire night out of concern that this person would return and physically attack him. The Veteran indicated he did not report the incident to anyone. He recalled what he believed was the last name of the perpetrator. According to the Veteran, he filled out paperwork requesting a transfer to another duty station performing submarine duty as a consequence of this incident, because he could not stand remaining on the ship anymore. As the second claimed stressor, he further provided another account of the previously mentioned incident in which his friend was rescued from having fallen into the ocean. He provided a new approximation of the timeframe for when this particular incident occurred of October or November 1953. 

The Board has carefully considered the factual circumstances of this case in light of all regulatory criteria to establish entitlement to service connection for PTSD, and finds that on the balance service connection must be denied. While one or more VA treatment providers on an outpatient basis in 2004 through 2005 diagnosed PTSD, the crucial requirement that remains to be proven is a verified stressor from service. The applicable legal criteria is clear in specifying that where a stressor to substantiate a clinical diagnosis of PTSD is not premised upon combat-related service, or for that matter service in a combat zone, there must exist some independent corroboration of the stressor incident. See Cohen, supra; Moreau, supra. In the instant case before the Board, none of the stressors claimed have been objectively confirmed, and many are incidents that would not readily be amenable to such verification. Furthermore, as provided in greater detail below, several of the described stressors have been considered and reviewed at length by a VA psychiatrist examining the Veteran, who concluded that based on the Veteran's account the incidents likely did not rise to the severity and potential for personal harm as to constitute a valid in-service stressor. While not diminishing                   the Veteran's experiences during military service, the VA examiner nonetheless concluded that the criteria under clinical guidelines for an in-service stressor          were not met. It is with the foregoing in mind that the Board concludes that there   is no basis to establish a verified in-service stressor of record. 

Considering the first incident set forth by the Veteran of having been aware of and hearing the sounds of the firing of the ship's guns at night while aboard the         U.S.S. BRYCE CANYON, this is not an event which is inherently verifiable.            No service record is available documenting this fact, nor is there any other independent source of evidence available such as a lay witness account of the event. Nor for that matter is the alleged stressor related to a fear of hostile military activity, which per applicable law, recently enacted, removes the requirement of independent stressor corroboration. See 75 Fed. Reg. 39,843. Rather, the Veteran has never claimed that he worried about return fire from enemy forces. His only assertions concern awareness of firing of the ships' guns, and those of surrounding U. S. naval forces. Even so, when viewing this claimed stressor based on the greatest factual likelihood, the Board does not doubt that the Veteran probably overheard gunfire at one point or another in the course of his assignment on the U.S.S. BRYCE CANYON. Whether it was of the incessant nature that the Veteran describes as occurring every night to the point that his ears often hurt, however, is a matter best confirmed by some independent source. 

The lack of objective verification is only one barrier to consideration of the aforementioned stressor, however, as there is also the essential limitation raised that the April 2005 VA examiner did not find that the incident qualified as a traumatic stressor in the first place. In this regard, the Court has held that where there is a clear and unequivocal current diagnosis of PTSD the sufficiency of the stressor, as a component of a diagnosis of PTSD, is to be established for adjudicatory purposes. See Cohen, 10 Vet. App. at 144. In the current matter, however, PTSD has not been unequivocally diagnosed, given the April 2005 examiner's diagnosis to the contrary, ruling out PTSD. Consequently, the matter of sufficiency of the stressor, though not a legal question, may be fairly settled by medical inquiry. Here, the VA examiner's assessment directly considered and applied the criteria for a traumatic event underlying a diagnosis of PTSD, that the individual have experienced (or witnessed, or been confronted with) an event involving actual or threatened death or serious injury to oneself or others. This criteria is specifically prescribed by the Diagnostic and Statistical Manual IV under the definition of PTSD. See DSM-IV (4th Ed. 2000). It was concluded that these requirements were not satisfied. Hence, it follows that even if the Veteran's claimed proximity to constant gun firing were corroborated to the extent he specifically alleges, there would not exist a confirmed stressor of record to support his PTSD claim. 

For some of the same reasons, the allegation that the Veteran was concerned that the gun turret with which he assisted in its operation would explode is also not a confirmed stressor. While the Veteran's service aboard the U.S.S. BRYCE CANNON for a three-year time period from 1951 to 1954 is clearly confirmed, there is no mention in his personnel records of a specific duty assignment in maintaining one of the ship's guns. Provided that this was an occupational duty of the Veteran, he has offered no other evidence to assist in its independent corroboration. That having been said, this does not appear to be one of the primary contentions set forth pertaining to a claimed in-service stressor, inasmuch as his statements generally concern the previously mentioned issue of proximity to nighttime firing of the ship's guns while he was in the ship's quarters.

The next series of claimed stressors to which the Veteran alludes pertains to having witnessed and been involved in incidents in which another individual perpetrated  an inappropriate physical contact. The April 2005 VA examiner thoroughly investigated these allegations in the first instance, going into great detail as to the extent of the situation as alleged to have transpired by the Veteran. Having clearly considered the Veteran's account from all details offered, and after inquiring with him several times, the VA examiner felt that he had no choice but to determine that an incident had not occurred which met the criteria for a stressor under DSM-IV. Essentially, the Veteran described a situation in which in the communal showers other sailors touched or slapped him, and he felt intimidated. While it was unfortunate that the Veteran was made uncomfortable, and the VA examiner recognized this, he could not find anything in the Veteran's account to demonstrate a harassing incident, or inappropriate incident of a sexual nature. The examiner concluded that the event did not reach the level of a stressor under clinical guidelines. The Board assigns considerable probative weight to this medical determination though falls short of accepting it as determinative, given the gravity of the allegations. That notwithstanding, however, the Veteran even after the April 2005 VA examination has never offered any further details of the incident, or even alluded to it in numerous subsequent statements describing his claimed stressors from service. During the March 2011 Board hearing, he did not even mention the claimed incident. In addition, there is no official documentation of any related incident, and there is no other independent corroborating evidence. While the Veteran did obtain a transfer to a new duty station in early-1954 away from the U.S.S. BRYCE CANYON, there is no reasonable way to determine whether this was in reaction to an incident in which the Veteran experienced embarrassment or harassment. There effectively is no objective verification of a physical assault. The Veteran has also provided minimal information that would assist in any efforts at corroborating an underlying incident. As a result, besides the issue of sufficiency of the stressor, the incident is not objectively verified as a stressor.

Likewise, the Board does not have any definitive basis before it upon which to objectively confirm the more recent allegation made by the Veteran that he was the victim of inappropriate physical contact by another individual within his living quarters aboard ship while sleeping in his bunk. The Veteran has received notification of the sources of evidence that would corroborate such an incident, and thus far none of these types of evidence have been received. If the incident had been reported officially then an inquiry for service records would be made, but this is not the case here. The Veteran recalls the possible last name of the individual involved and an approximate timeframe but nothing further. Pertinent applicable law requires that the incident alleged have independent corroboration, and the claimant's own lay statements generally need additional supporting evidence to establish the alleged stressor. Unfortunately, there is no additional avenue the Board could take at this point to attempt to verify the event claimed. It is worth noting however, that              the Veteran has had numerous opportunities throughout this appeal to specify his stressors, and that only now during the Board hearing in March 2011 does he mention this particular incident. The Board does not mean to question the Veteran's credibility here, but only states that further measures to assist the Veteran in development of this stressor might have been warranted if his story was consistent over time. In summary, there is not a verified stressor of record in connection with a history of inappropriate physical contact, otherwise claimed as military sexual trauma.

The Veteran next identifies as an in-service stressor the incident in which a friend of his fell into the ocean, and was eventually rescued but only after the Veteran had to seek assistance for him. While the Veteran has described this incident in considerable detail, at no point has he indicated that he felt that his own safety was threatened throughout the event. This claimed stressful incident has never been objectively verified. In any event, the April 2005 VA examiner concluded that it  did not reach the level of a stressor for the Veteran. The Board finds this probative since again, the Veteran's own safety was never at issue, and his friend's safety was quickly seen to by other individuals who helped the Veteran with the rescue operation. The Board recognizes that at the hearing, the Veteran finally was able to provide a two-month window for when the incident occurred, which would potentially support a new inquiry to the NPRC to verify the incident from the ship's deck logs. That said, however, the April 2005 VA psychiatric examiner's conclusion that the incident (even if verified) did not attain the level of a stressor mitigates the need for any further development to substantiate this claimed incident.

There is no other incident the Veteran has raised that would provide any further likelihood of substantiating an in-service stressor. Though he does mention an incident in which he got into a physical altercation and was temporarily detained,  he does not describe this incident directly as a stressor, per se. This event also        has not been documented or corroborated by any evidence on file.

Accordingly, the Veteran's claim for service connection for PTSD must be denied for lack of a verified in-service stressor. Although some treatment providers have diagnosed PTSD, without a confirmed stressor to support a clinical diagnosis of PTSD the benefit sought cannot be established. Accordingly, the preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.                 See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for PTSD is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


